944 A.2d 981 (2008)
286 Conn. 905
TOWN OF TRUMBULL
v.
Linda A. PALMER, Executrix (Estate of Michael A. Knopick), et al.
Supreme Court of Connecticut.
Decided March 6, 2008.
Helene B. Knopick, pro se, in support of the petition.
Robert G. Golger, Fairfield, in opposition.
The petition by the defendant Helene B. Knopick for certification for appeal from the Appellate Court, 104 Conn.App. 498, 934 A.2d 323 (2007), is denied.
VERTEFEUILLE and SCHALLER, Js., did not participate in the consideration or decision of this petition.